Filed
                                                                                       Washington State
                                                                                       Court of Appeals
                                                                                        Division Two

                                                                                      February 23, 2022

    IN THE COURT OF APPEALS OF THE STATE OF WASHINGTON

                                         DIVISION II

 In the Matter of the Personal Restraint of
                                                          Nos. 55956-1-II
 CORY RANDON LEWIS,
                                                          UNPUBLISHED OPINION
                Petitioner.




       CRUSER, J.—Cory Randon Lewis seeks relief from personal restraint imposed following

his 2016 judgment and sentence finding him guilty of second degree murder and first degree

unlawful possession of a firearm. At sentencing, a 2006 conviction for unlawful possession of

controlled substances was included in his offender score. He argues that under State v. Blake, 197

Wn.2d 170, 481 P.3d 521 (2021), which held former RCW 69.50.4013(1) (2017), the statute

making possession of controlled substances illegal, to be unconstitutional, he is entitled to be

resentenced with the 2006 conviction removed from his offender score. The State concedes that

under Blake, Lewis is entitled to be resentenced.

       We agree. When a conviction is based on an unconstitutional statute, that conviction cannot

be considered in calculating the offender score. See State v. Ammons, 105 Wn.2d 175, 187-88, 713

P.2d 719, 718 P.2d 796 (1986).

       Accordingly, we remand for resentencing.
No. 55956-1-II



        A majority of the panel having determined that this opinion will not be printed in the

Washington Appellate Reports, but will be filed for public record in accordance with RCW 2.06.040,

it is so ordered.



                                                    Cruser, J.
 We concur:



 Veljacic, J.




 Price, J.




                                                2